           Case 1:17-vv-00012-UNJ Document 66 Filed 06/12/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-12V
                                      Filed: April 3, 2019
                                          PUBLISHED


    GREGORY HOOPER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Decision; Pain and Suffering;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

          DECISION AWARDING DAMAGES – SPECIAL PROCESSING UNIT 1
Dorsey, Chief Special Master:
      On January 4, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine. Petition at 1.
      On December 8, 2017, the undersigned issued a ruling finding petitioner entitled
to compensation. ECF No. 37. A damages order was issued on January 3, 2018. ECF
No. 39. The parties were unable to reach a resolution on the appropriate amount of

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this published decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                      1
          Case 1:17-vv-00012-UNJ Document 66 Filed 06/12/19 Page 2 of 2



damages, specifically, the amount to be awarded for petitioner’s pain and suffering.
ECF Nos. 44.
        On March 20, 2019, the undersigned issued a damages ruling, awarding
petitioner $185,000.00 for petitioner’s actual pain and suffering, $45,000.00 for future
pain and suffering, and $37,921.48 for lost wages. Damages Ruling dated March 20,
2019 ECF No. 57. That ruling is incorporated herein as if fully set forth. The
undersigned ordered the parties to file a joint status report converting the award of
future pain and suffering to its net present value and to report on all other outstanding
items of damages that remain unresolved, if any. Id. On March 26, 2019, the parties
filed a joint status report agreeing that the net present value of the award for petitioner’s
future pain and suffering is $42,113.39. ECF No. 58.
       Therefore, the undersigned awards a lump sum payment of $265,034.87
(representing $185,000.00 for actual pain and suffering, $42,113.39 for future pain and
suffering (converted to net present value) and $37,921.48 or lost wages) in the form of
a check made payable to petitioner, Gregory Hooper.
       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.
                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2
